 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10

11   SELINA RANGEL, an individual, on behalf     Case No.: 2:18-cv-02867-KJM-DB
     of herself and others similarly situated,
12                                               CLASS ACTION
                          Plaintiff,             Assigned for All Purposes To:
13                                               Hon. Kimberly J. Mueller
                    vs.                          Courtroom 3, 15th Floor, Sacramento
14
     W.W. GRAINGER, INC., an Illinois
15   Corporation; and DOES 1 through 10,         ORDER REMANDING ACTION TO
     inclusive,                                  STANISLAUS COUNTY SUPERIOR
16                                               COURT
                          Defendants.
17
                                                 Complaint Filed: September 24, 2018
18                                               Removed: October 26, 2018
                                                 First Amended Complaint: February 28, 2019
19                                               Trial Date: None set.
20

21

22

23

24

25

26

27

28

                                          -1-
               ORDER REMANDING ACTION TO STANISLAUS COUNTY SUPERIOR COURT
 1                                                ORDER

 2          The Court has considered the Joint Stipulation and Request to Remand Action to Stanislaus

 3   County Superior Court (“Joint Stipulation”) filed by Plaintiff SELINA RANGEL (“Plaintiff”), on

 4   behalf of herself and all other similarly situated employees of Defendant W.W. GRAINGER, INC.

 5   (“Defendant”) (collectively, “the parties”) and Defendant. Having reviewed the aforementioned

 6   stipulation, and with good cause appearing, it is hereby ORDERED that:

 7          1.      The Parties’ Joint Stipulation is GRANTED and the Court hereby remands this

 8   Action (ED Cal. Case No. 2:18-cv-02867-KJM-DB) in its entirety to Stanislaus County Superior

 9   Court for all further proceedings; and

10          2.      Each party shall bear its own attorneys’ fees and costs with respect to the removal

11   and subsequent remand of this Action.

12          IT IS SO ORDERED.

13   DATED: October 18, 2019.

14

15                                                UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -2-
                  ORDER REMANDING ACTION TO STANISLAUS COUNTY SUPERIOR COURT
